Citation Nr: 0620971	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  03-13 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
trauma.

2.  Entitlement to service connection for residuals of a left 
elbow injury.

3.  Entitlement to service connection for carpal tunnel 
syndrome of the right wrist.

4.  Entitlement to service connection for residuals of a left 
knee injury.

5.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

6.  Entitlement to an initial rating higher than 10 percent 
for carpal tunnel syndrome of the left wrist.

7.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for disability caused by a VA epidural 
injection in March 1998.    



REPRESENTATION

The veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
November 1962 to May 1963, on active duty from June 1963 to 
August 1968, and verified periods of ACDUTRA and inactive 
duty training (INACDUTRA) at various times from May 1979 to 
December 1995.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The 
case has since been transferred to the RO in Pittsburgh, 
Pennsylvania.  In March 2005, the Board remanded the case to 
the RO via the Appeals Management Center (AMC) for additional 
development and consideration of the evidence.  In October 
2005, the AMC issued a supplemental statement of the case 
(SSOC) continuing to deny the veteran's claims.

Unfortunately, because still further development of the 
evidence is needed before the Board can make a decision as to 
the veteran's claims for service connection for residuals of 
a left knee injury, a higher initial rating for carpal tunnel 
syndrome of the left wrist, and compensation under the 38 
U.S.C.A. § 1151, these issues are being REMANDED once again 
to the RO via the AMC.  VA will notify him if further action 
is required on his part concerning these claims.  The Board 
will address the merits of his remaining claims in the 
decision below.

FINDINGS OF FACT

1.  The veteran's COPD and emphysema are shown to be tobacco-
related disabilities, i.e., a consequence of his chronic 
smoking.

2.  There is no medical evidence suggesting the veteran's 
left elbow condition either originated in service or is 
otherwise causally related to his military service.

3.  There is no medical evidence suggesting the veteran's 
carpal tunnel syndrome of the right wrist either originated 
in service or is otherwise causally related to his military 
service, including his service-connected left wrist 
disability.

4.  The medical evidence of record does not indicate the 
veteran currently has residuals of a head trauma sustained 
during service.

CONCLUSIONS OF LAW

1.  Because the claim for service connection for a lung 
disorder, inclusive of emphysema and COPD, was received after 
June 9, 1998, there is no legal basis for compensation based 
on tobacco use in service.  38 U.S.C.A. § 1103 (West 2002); 
38 C.F.R. § 3.300 (2005).

2.  The veteran's left elbow condition was not incurred or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107; 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303.

3.  The veteran's carpal tunnel syndrome of the right wrist 
was not incurred or aggravated during service and is not 
proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107; 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 
3.310.

4.  The veteran does not currently have residuals of a head 
trauma incurred or aggravated during service.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107; 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 
3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The AMC sent a VCAA letter to the veteran in March 2005.  
This letter provided him with notice of the evidence 
necessary to support his claims that was not on record at the 
time the letter was issued, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  The March 2005 VCAA letter also specifically 
requested that he submit any evidence in his possession 
pertaining to these claims.  Thus, the content of this letter 
provided satisfactory VCAA notice in accordance with § 
5103(a) and § 3.159(b)(1) as specified in Pelegrini II.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) also apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473, 484-486 (2006).  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In this case, the VCAA notice to the veteran did not cite the 
law and regulations governing nor describe the type of 
evidence necessary to establish a disability ratings or 
effective dates for the disabilities on appeal.  Despite the 
inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board considers a question not addressed by the RO, the Board 
must consider whether the veteran will be prejudiced 
thereby).  Since the Board will conclude below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120; Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
This timing requirement also applies to the elements of the 
claim that relate to the initial disability rating assigned.  
Dingess, 19 Vet. App. at 489.  Here, the veteran was provided 
with a VCAA notice letter in March 2005 - after the RO's 
initial adjudication of his claims in April 2001.  So 
obviously this did not comply with the requirement that VCAA 
notice precede the initial RO adjudication.  But in 
Pelegrini II, the Court clarified that in cases, as here, 
where the VCAA notice was not issued until after the initial 
adjudication in question, VA does not necessarily have to 
vitiate the initial decision and start the whole adjudicatory 
process anew.  Rather, VA need only ensure the veteran 
receives or since has received content-complying VCAA notice 
such that he is not prejudiced.  See, Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).  

Here, the March 2005 VCAA notice provided the veteran 
with ample opportunity to respond by identifying and/or 
submitting additional supporting evidence before the October 
2005 SSOC, wherein the AMC readjudicated his claims based on 
any additional evidence that had been submitted or otherwise 
obtained since the initial RO rating decision in question, 
statement of the case (SOC), and any prior SSOCs.  Prior to 
the March 2005 VCAA notice, the veteran had already submitted 
records concerning his National Guard service and medical 
records supporting his claims.  He did not respond to the 
March 2005 notice and has not otherwise indicated he has any 
additional relevant evidence to submit or that needs to be 
obtained.  So under these circumstances, the Board finds he 
was afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA," and thus, 
"essentially cured the error in the timing of notice".  
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In developing his claims, the RO obtained the veteran's 
service medical records (SMRs), however, as will be explained 
further in the remand portion of this decision, it appears 
that some of his SMRs are missing (specifically, records from 
November 1962 to August 1968).   But with regard to his COPD, 
head trauma, left elbow injury, and carpal tunnel syndrome of 
the right wrist - these diseases and injuries were not 
incurred during this missing time period.  So he is not 
prejudiced by the Board deciding these claims at this time.  

In addition, the veteran's VA outpatient treatment (VAOPT) 
records were obtained along with relevant records from 
LaPorte Hospital.  VA examinations were scheduled in August 
1999.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
And although offered, he declined his opportunity for a 
hearing to provide oral testimony in support of his claims.  
38 C.F.R. § 20.700(a).



In sum, the record reflects that the facts pertinent to the 
claims have been developed and that no further development is 
required to comply with the provisions of the VCAA or the 
implementing regulations.  That is to say, "the record has 
been fully developed, and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant 
regarding what further evidence he should submit to 
substantiate his claims."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claims.


Governing Statutes and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  This requires 
a finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or for injury incurred in or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131; see also Mercado-Martinez v. West, 11 Vet. App. 
at 419.  In other words, service connection is available for 
injuries, but not diseases, sustained on INACDUTRA.  Brooks 
v. Brown, 5 Vet. App. 484 (1994).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

COPD

The veteran served on active duty from May 1981 to May 1986.  
During this time period a July 1981 chest X-ray revealed some 
pleural thickening, fibrotic stranding, and pleural changes 
of left lower lung indicating an old inflammatory process.  
A September 1985 routine chest X-ray revealed left lung 
fibrosis and evidence of old pleural disease.  

The veteran was discharged from the Army National Guard in 
December 1995.  A November 1996 private medical record 
indicates he had a smoking history of three packs of 
cigarettes per day for 27 years.  A report of a September 
1997 VA examination indicates he was diagnosed with mild to 
moderate COPD and chronic bronchitis.  A pulmonary function 
test (PFT) revealed a severe ventilatory defect.  The report 
of the August 1999 VA examination indicates he had decreased 
his smoking to one pack of cigarettes per week.  It was noted 
that his emphysema and COPD was secondary to his smoking 
history.  Subsequent records indicate two granulomas were 
discovered in November 1999, and he underwent a lobectomy in 
March 2001.

On July 22, 1998, the President signed into law a provision, 
codified at 38 U.S.C.A. § 1103, essentially barring service 
connection on the basis that a disease or injury is 
attributable to the use of tobacco products during service.  
See also, 38 C.F.R. § 3.300.  This provision only applies to 
claims filed after June 9, 1998.  Here, the veteran's claim 
for service connection for a lung condition was received in 
July 1999 - so this provision applies to his claim.  A 
review of the evidence indicates his current COPD and 
emphysema are due to a history of heavy smoking over many 
years.  And he has not alleged, and the evidence does not 
otherwise suggest, that his chronic smoking is somehow 
attributable to his military service.  And even if he did 
make this allegation, since he filed his claim after June 9, 
1998, it still would have to be denied as a matter of law.  
See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  See, too, Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


Residuals of a Left Elbow Injury

The veteran claims he experiences residuals caused by two 
injuries to his left elbow during service.  The first injury 
occurred in August 1983, while he was on active duty.  He 
began experiencing pain and swelling due to an insect bite to 
his left forearm.  The bite became infected and cellulitis 
developed (i.e., inflammation of the skin).  He was treated 
in the emergency room at LaPorte Hospital.  He was released 
with full range of motion and instructions to see a doctor if 
he experienced increased swelling, cramping or a fever.  
There is no indication he ever received any follow-up 
treatment as a result of the insect bite.

The second injury occurred in April 1988, during a confirmed 
period of ACDUTRA.  Medical records indicate the veteran 
injured his left elbow while carrying luggage during 
processing at Fort Lee.  On physical examination there was 
tenderness and swelling.  An X-ray revealed soft tissue 
swelling, but no evidence of fracture.  The probable 
diagnosis was arthritis.   

Since the April 1988 injury, there is no record of any 
treatment specific to the left elbow or a confirmed diagnosis 
of arthritis attributable to this injury.  Although the 
veteran claims to have experienced problems with his left 
elbow since these injuries in service, the record does not 
show a continuity of symptomatology since his discharge from 
the military.  And when the fact of chronicity in service is 
not adequately supported or may be legitimately questioned, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b); see, too, Savage v. 
Gober, 10 Vet. App 488. 495 (1997).  

For these reasons, the claim for service connection for 
residuals of a left elbow injury must be denied because the 
preponderance of the evidence is unfavorable - meaning there 
is no reasonable doubt to resolve in the veteran's favor.  
See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


Carpal Tunnel Syndrome of the Right Wrist

VAOPT records indicate the veteran complained of pain and 
numbness in his upper right extremity in October 1998.  A 
December 1998 electromyography (EMG) and nerve conduction 
study (NCS) revealed he had carpal tunnel syndrome of the 
right wrist.  In February 1999, he underwent surgery and 
subsequent records reveal decreased pain, full range of 
motion, normal strength, normal neurosensory testing, and 
normal reflexes (see May 1999 VAOPT record and report of an 
August 1999 VA examination).  

SMRs indicate the veteran complained of numbness and pain in 
right arm and shoulder in July 1981, while on active duty.  
There is no indication, however, that these complaints are 
related to his 1998 diagnosis of carpal tunnel syndrome.  In 
fact, SMRs in February 1983 and September 1985, indicate he 
reported he was in good health.  On physical examination in 
February 1983, his upper extremities were normal.  So 
apparently the discomfort he reported in July 1981 had 
resolved.  The evidence does not indicate his carpal tunnel 
syndrome of the right wrist was incurred during or is 
otherwise related to his military service.  

In his May 2003 substantive appeal (VA Form 9), the veteran 
suggested an alternative theory of entitlement - that the 
carpal tunnel syndrome of his right wrist is secondary to his 
service-connected carpal tunnel syndrome of his left wrist 
(i.e., he had to use his right wrist more because of the pain 
in his left wrist).  Service connection may be granted on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected condition.  
See 38 C.F.R. § 3.310(a).  This includes situations when a 
service-connected condition has chronically aggravated 
another condition that is not service connected, but 
compensation is only payable for the degree of additional 
disability attributable to the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).

But in this case, there is no medical evidence the veteran's 
right wrist disability is proximately due to or has been 
aggravated by his service-connected left wrist disability.  
As already alluded to, competent medical evidence is required 
to establish such a nexus.  See Espiritu v Derwinski, 2 Vet. 
App. 492, 494 (1992); Layno v. Brown, 6 Vet. App. 465 (1994); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. App. 230 
(1999).  As a layman, the veteran, himself, is not qualified 
to provide a competent medical opinion etiologically linking 
his right wrist disability to his service-connected left 
wrist disability.  Id.  And since there is no competent 
medical evidence on record establishing this necessary link, 
his claim must be denied because the preponderance of the 
evidence is unfavorable - meaning there is no reasonable 
doubt to resolve in his favor.  See 38 C.F.R. § 3.102; 
Alemany, 9 Vet. App. at 519.


Residuals of Head Trauma

The veteran is also claiming service connection for residuals 
of a head trauma he sustained in November 1981, while serving 
on active duty.  SMRs indicate a five gallon gas can fell off 
the shelf and hit him on the head.  He was taken to the 
emergency room at LaPorte Hospital.  The record does not 
indicate any treatment for residuals following this incident.  
In fact, the report of a February 1983 physical examination 
indicates he reported he was in good health with no 
complaints of headaches or any other residuals from the 
November 1981 accident.  On objective physical examination, 
no abnormalities were noted.  

The Board notes the veteran has been treated for chronic 
headaches that began shortly after an epidural injection in 
March 1998.  He has filed a separate claim for compensation 
under 38 U.S.C.A. § 1151 for residuals of the epidural 
injection, which is addressed further in the remand section 
of this decision.  But with regard to the November 1981 head 
trauma, there is no evidence he sustained any chronic 
disability as a result.  And in the absence of proof of 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich 
v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 
1131 as requiring the existence of a present disability for 
VA compensation purposes).  
See, too, Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

For these reasons, the claim for service connection for 
residuals of a head trauma must be denied because the 
preponderance of the evidence is unfavorable - meaning there 
is no reasonable doubt to resolve in the veteran's favor.  
See 38 C.F.R. § 3.102; Alemany, 9 Vet. App. at 519.


ORDER

The claims for service connection for COPD, residuals of head 
trauma and left elbow injury, and for carpal tunnel syndrome 
of the right wrist, are denied.

REMAND

The veteran is requesting an initial rating higher than 10 
percent for carpal tunnel syndrome of the left wrist.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a 
veteran appeals his initial rating, VA must consider whether 
he is entitled to a "staged" rating to compensate him for 
times since the effective date of his award when his 
disability may have been more severe than at others).  


The RO assigned a 10 percent initial rating based largely on 
the report of an August 1999 VA examination, which indicated, 
at most, only mild ulnar neuropathy.  

Since that last VA examination was almost 6 years ago, and 
the veteran claims his left wrist condition has worsened 
during the several years since; another examination is needed 
to adequately assess the current severity of his service-
connected carpal tunnel syndrome of the left wrist.  See 
38 U.S.C.A. § 5103A(d);  see, too, Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (Court determined the Board should have 
ordered contemporaneous examination of the veteran because a 
23-month old exam was too remote in time to adequately 
support the decision in an appeal for an increased rating); 
see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where 
the record does not adequately reveal current state of 
veteran's disability, fulfillment of statutory duty to assist 
requires a contemporaneous medical examination, particularly 
if there is no additional medical evidence that adequately 
addresses the level of impairment of the disability since the 
previous examination).

With regard to the veteran's claim for service connection for 
residuals of a left knee injury, he contends he was thrown to 
the ground after an explosion during basic training in 
December 1962 (see the report of his August 1999 
VA examination).  He said he was hospitalized and in a cast 
for several weeks.  The VA examiner, who examined him in 
August 1999, opined that he had symptoms of both degenerative 
changes and post-traumatic changes in the left lower 
extremity.  The examiner further stated the veteran had a 
history of damage to the knee while in service and that this 
provided him with moderate disability.  Unfortunately, 
however, this opinion is based solely on the veteran's self-
reported history because, as mentioned previously, his SMRs 
from that time period are not of record.  

VA has a duty to assist veterans in obtaining records in the 
custody of a Federal department or agency.  38 C.F.R. § 
3.159(c)(2).  VA must make as many requests as are necessary 
to obtain relevant records from a Federal department or 
agency.  Id.  VA will end it efforts to obtain records from a 
Federal department or agency only if VA concludes the records 
sought do not exist or that further efforts to obtain the 
records would be futile.  Id.  Cases in which VA may conclude 
that no further efforts are required include those in which 
the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  Id. 

In this case, the RO requested the veteran's SMRs in August 
1999; and, in November 1999, the National Personnel Records 
Center (NPRC) indicated it had mailed these records to the 
RO.  Unfortunately, however, the SMRs that were received only 
included a few records from the mid-1980s, but no records 
from his ACDUTRA from November 1962 to May 1963, and his 
active duty from June 1963 to August 1968.  Although there 
are several notes in the file indicating that some his SMRs 
were missing (see deferred rating decisions in September 
1999, February 2000, and October 2000), there is no 
indication the RO ever attempted to locate these particular 
records or otherwise reconstruct the file.  So a remand is 
required so another attempt can be made to do so.  38 C.F.R. 
§ 3.159(c)(2).

The veteran is also claiming entitlement to compensation 
under 38 U.S.C.A. § 1151 for a disability caused by a VA 
epidural injection in March 1998.  VAOPT records from March 
to September 1998 indicate he began experiencing dizziness 
and headaches after the epidural injection.  It was noted he 
had an elevated white blood count, and a CT scan showed 
opacification of the sinuses.  He was seen by an ear, nose 
and throat (ENT) specialist for a possible infection and was 
treated with antibiotics.  His symptoms worsened, and he was 
then seen by a neurologist for possible decreased 
intracranial pressure.  The MRI, however, did not reveal 
evidence of decreased intracranial pressure - only a single 
punctuate focus of white matter change, which was a 
nonspecific finding.  It was noted that his headaches were 
probably initially due to a decrease in intracranial 
pressure, but then probably due to his cervical spine 
disease.  He was then referred to the otolaryngology clinic, 
and a CT scan in September 1998 revealed total opacification 
of the right sinus with a shifting nasal bone.  It was noted 
this was the most likely reason for his headaches and blurred 
vision with increased white blood count.  



The August 1999 VA examiner opined that the veteran's history 
of migraine headaches was consistent with an epidural 
injection stating, "this sometimes happens."  The examiner 
noted the veteran had an extensive workup, but nothing else 
was found to be the cause of the headaches.  The VA examiner, 
however, made no mention of the cervical spine disease or 
sinusitis, which were thought to be the other possible causes 
of his symptoms.

For the § 1151 claim, a remand is required so a medical 
examination and opinion can be obtained.  38 U.S.C.A. §  
5103A(d)(1); 38 C.F.R. § 3.159(c)(4).  A VA physician must be 
asked to examine the veteran and note whether he has any 
current disabilities from the March 1998 epidural injection, 
and, if so, whether there was fault on VA's part during this 
procedure and whether the proximate cause of any such 
residuals was reasonably foreseeable.  38 C.F.R. § 3.361.  

In addition, as mentioned, the Court recently issued the 
Dingess/Hartman decision, which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service 
connection claim - including the degree of disability and 
the effective date of an award.  So on remand, the veteran 
should be sent a corrected VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), which includes an 
explanation of the type of evidence needed to establish both 
disability ratings and effective dates for these 
disabilities on appeal.

Accordingly, these claims are REMANDED for the following 
action:

1.  Send the veteran a corrective VCAA 
notice to comply with Dingess, 
particularly insofar as the disability 
rating effective date elements concerning 
his claims for service connection for 
residuals of a left knee injury and an 
increased rating for carpal tunnel 
syndrome of the left wrist.



2.  Request that a thorough investigation 
be made to locate any missing SMRs 
relating to the veteran's left knee injury 
during basic training in December 1962.  
If it is determined the records do not 
exist, or that the custodian of records 
does not have any such records, a 
determination must be made as to whether 
additional requests would be futile.  This 
determination must be noted in the claims 
file.

3.  Schedule the veteran for a VA 
examination to assess the current severity 
of his service-connected carpal tunnel 
syndrome of the left wrist.  The examiner 
is asked to describe the resulting 
functional impairment - noting, 
for example, if there is any paralysis 
and, if so, whether it is mild, moderate, 
severe, or complete in nature.

To facilitate making these determinations, 
have the designated examiner review the 
claims file, including a complete copy of 
this remand.  All necessary testing should 
be done, and the examiner should review 
the results of any testing prior to 
completion of the examination report.  

The examination report should be completely 
legible.  If an examination form is used to 
guide the examination, the submitted 
examination report must include the 
questions to which answers are provided.  

4.  Also schedule the veteran for a VA 
examination with a qualified physician who 
was not involved in his March 1998 epidural 
injection (to ensure an impartial opinion).  
The claims file must be made available to 
and reviewed by the examiner in conjunction 
with the examination.  All indicated 
diagnostic tests should be completed.  


The examiner's report should describe in 
detail all symptoms and clinical findings 
relevant to any current residuals of the 
March 1998 epidural injection, if any.  
The examiner should respond to the 
following questions:

a.  Did the veteran sustain any permanent 
additional disability as a result of the 
March 1998 epidural injection?  

b.  If he did, was the additional 
disability due to carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on 
VA's part?  

More specifically:

i)  Did VA fail to exercise the degree 
of care that would be expected of a 
reasonable health care provider, or

ii)  Was the care rendered without the 
veteran's informed consent, or

iii)  Was that additional disability 
reasonably foreseeable?

The examiner's report must indicate review 
of the complete claims file, including a 
copy of this remand.  All opinions must be 
supported by rationale.



5.  Review the claims file.  If any 
development is incomplete, including if 
any of the examination reports do not 
contain sufficient information to respond 
to the questions posed, take corrective 
action before readjudication.  38 C.F.R. § 
4.2; Stegall v. West, 11 Vet. App. 268 
(1998). 

6.  Then readjudicate the veteran's claims 
in light of any additional evidence 
obtained.  If they are not granted to his 
satisfaction, prepare an SSOC and send it 
to him and his representative.  Give them 
time to respond before returning the case 
to the Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


